Citation Nr: 1436323	
Decision Date: 08/14/14    Archive Date: 08/20/14

DOCKET NO.  11-01 030	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Jackson, Mississippi


THE ISSUES

1.  Entitlement to service connection for erectile dysfunction, including as secondary to service-connected hypertension.

2.  Entitlement to a rating in excess of 10 percent for hypertension.  


ATTORNEY FOR THE BOARD

L. Willis, Associate Counsel


INTRODUCTION

The Veteran served on active duty from July 1959 to July 1989.

These matters come before the Board of Veterans' Appeals (Board) on appeal from April and June 2009 rating decisions issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Jackson, Mississippi.  
The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

In March 2014, new VA treatment records were associated with the Veteran's virtual claims folder.  However, these records were subsequent to the RO's last adjudication of the case via the June 2012 Supplemental Statement of the Case (SSOC); i.e. no SSOC appears to have been issued as required by 38 C.F.R. 
§ 19.31.  In June 2014, the Board sent the Veteran a letter which informed him of the newly associated VA treatment records and provided him an opportunity to waive RO consideration of the new records.  The letter stated that if he did not respond to the letter within 45 days, the Board would remand his appeal to the RO for review.  The Veteran did not respond to the letter.  Therefore, a remand is required in order for this evidence to be initially considered by the RO.  38 C.F.R. 
§ 20.1304(c).  

Accordingly, the case is REMANDED for the following action:

The RO should readjudicate the Veteran's claims and if a claim remains denied, issue a supplemental statement of the case which takes into consideration the evidence associated with the claims folder and the Veteran's Virtual VA file since the SSOC issued in June 2012 (to include VA treatment records associated with the Veteran's virtual VA claims folder in March 2014).and provide the Veteran the requisite period of time to respond.  The case should then be returned to the Board for further appellate review, if otherwise in order.

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).



_________________________________________________
S.S. TOTH
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2013).



